



cdelogo.jpg [cdelogo.jpg]


December 12, 2018


To: Tom Whelan


Delivered via email


Re: Offer of Employment


Dear Tom,


Further to our recent discussions, we are pleased to offer you the position of
Senior Vice President, Chief Financial Officer (CFO) for Coeur Mining, Inc.
based at our corporate headquarters in Chicago, IL.


In this key Section 16 and Corporate officer position, you will report directly
to me as President & CEO. Your tentative start date will be January 1, 2019.


The annual base salary for this position will be $330,000 USD.


You will be eligible for participation in the Company’s annual incentive plan
(AIP) with a target level of 75% of base pay, pro-rated, if necessary, for year
one based on hire date. In your position, your AIP target percentage is split;
80% company performance and 20% personal achievement.


As a participant in Coeur’s Long-Term Incentive Program (LTIP), you will be
eligible for an annual equity award upon the next Company grant. Your percentage
target will be 225% of base pay, pro-rated, if necessary, for year one based on
hire date. The award will be granted in both restricted stock (40% of the award)
and performance share units (60% of the award). The restricted stock vests at
1/3 of the total each year over a three-year period while performance shares
cliff vest after the three-year performance period. While LTIP is subject to
annual approval by the Board of Directors, it is the Company’s intention to
continue such grants on an annual basis.


In the event of a Change in Control as defined in Coeur’s Amended and Restated
Executive Severance Policy effective as of February 5, 2018 (the Policy) that
occurs prior to the grant date of your 2019 LTIP grant, and as a result of such
Change in Control you are deprived of the value of your 2019 LTIP grant, the
Company will make a cash payment to you on the effective date of the Change in
Control in an amount equal to 225% of your annual base salary. The foregoing
amount would be in lieu of any obligation to make a 2019 LTIP grant or other
award in respect of such grant, but would be in addition to any other benefits
to which you may be entitled, including but not limited to benefits under the
Policy.


Your total annualized direct compensation package at target is summarized below:
Base Salary:
$330,000
AIP 75% at target:
$247,500
LTIP 225% at target:
$742,500
Total at target:
$1,320,000








--------------------------------------------------------------------------------





In addition, Coeur Mining, Inc. offers employees a range of benefits:


ü Medical Insurance
ü Dental & Vision Coverage
ü 401K Plan with Company Matching
ü Group Life Insurance
ü Short-term & Long-term Disability
ü Subsidized Transit Benefit Program
ü Non-Accrued PTO Policy
ü Employee Assistance Program



Summary plan descriptions and other specific information regarding these benefit
plans will be provided.


We will support you in receiving a work visa for the United States. Immigration
and tax services will be provided by KPMG and will be setup prior to you joining
the Company. The Company also provides tax services during your transition year
to the USA.


You will be eligible for relocation under Coeur’s relocation policy as
administered by Lexicon. In place of the standard 30 days of temporary housing
under Coeur’s relocation benefits, you will instead, be eligible for an amount
of up to $50,000, plus tax assistance, in temporary housing, also administered
by Lexicon.


In addition, you will also be eligible for the executive severance policy which
will be provided for your review and acknowledgment.
https://www.sec.gov/Archives/edgar/data/215466/000021546618000038/cde-12311710kex107.htm


Please complete Coeur Mining’s employment application and the authorization form
to allow investigative background inquiries. This offer of employment is
contingent upon satisfactory results received from these background checks.


You will be required to complete our regular hiring procedures, which include a
pre-employment drug screen and physical. This exam may be scheduled with an
occupational health clinic near you, with results to be received by the Company
prior to your date of employment.


Tom, at Coeur Mining we pursue a higher standard. As a part of our culture, you
have the opportunity to develop and take on new challenges. We look forward to
you being part of this innovative team, committed to producing returns to our
stakeholders through operating excellence, while relying on the fundamentals of
safety and social responsibility to achieve our organization’s potential.


By signing this offer you indicate your acceptance of the terms and conditions
herein. Please return a signed copy of this offer by Thursday, December 13,
2018.
 


Professional regards,
/s/  Mitchell Krebs





Mitch Krebs, President & CEO




Cc: Emilie Schouten, SVP Human Resources and Casey Nault, SVP General Counsel
and Secretary


/s/ Tom Whelan / December 13, 2018

Tom Whelan/Date





